DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 33, 44, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 32, the claim is directed to “the logic circuit configured to not detect the short-circuit of the sense resistor during an interval after the power switch is
turned on and before a determination to turn off the power switch; and detect the short-circuit of the sense resistor according to the comparison signal when the blanking signal is not asserted during the interval after the determination to turn off the power switch and before the power switch is turned off”, but the logic circuit from claim 25 (from which this claim depends from and is referenced in ‘the logic circuit’) is never given support in the specification “to detect the short-circuit of the sense resistor according to the comparison signal when the blanking signal is not asserted during the interval after the determination to turn off the power switch and before the power switch is turned off”, and, therefore, this is considered new matter.  This specific description is related to claim 10, which uses a “sense resistor short circuit protection signal” (SRSP) and not “the blanking signal” that is used in claim 25.  Claim 32 is clearly directed to what figure 10 is presenting, but this is a different embodiment and not related to a blanking signal.  Nothing in the specification has described how these “embodiments” would be combined in a single claimed embodiment, in paragraph 36 of the PG Publication of the present invention (PG Publication 2019/0170803) even calls figure 10 another 
	In regard to claims 33, 44, and 49, the claim language stating “a peak detector signal to determine a peak voltage of the input sense voltage; and a peak reference generator circuit to determine a peak reference voltage according to the determined peak voltage, the peak reference voltage being less than the peak voltage, wherein the blanking period setting circuit begins asserting the blanking signal in response to the input sense voltage being greater than the determined peak reference voltage during the period when the power switch is on, and de-asserts the blanking signal when the power switch is off or the input sense voltage is less than the determined peak reference voltage” (while the claim language of each of claims 33, 44, and 49 is not exactly the same, this language is from claim 33, all three claims include similar features) is considered new matter as for a similar reason as described in claim 32 above, ‘the blanking signal’ used in this claim is not the same as the blanking symbol used in claims 25, 40, and 45, respectively.  This embodiment directed to claims 33, 44, and 49 is shown in figures 6-9 and is described in paragraphs 33-35 of the PG Publication 2019/0170803 as being a different exemplary embodiment.  The difference between claims 25, 40, and 45 vs 33, 44, and 49, respectively, is clearly differentiated in paragraph 102 of the PG Publication 2019/0170803 where a voltage mode is described (different than the current mode for the earlier claims which use a blanking signal – see also the abstract) and the signal used is the “sense resistor short circuit protection signal” (SRSP) which is not the same signal as the blanking signal claimed in claims 25, 40, and 45, respectively. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-29, 32, 40-43, 45-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (US Publication 2009/0219661 cited on the IDS filed 2/4/19, previously cited) in view of Turchi et al. (8786297, previously cited) and Rollins et al. (US Publication 2009/0140727, new reference).
In regard to claims 25, 40, 45, and 50, Mitsuda discloses an input voltage detector circuit configured to detect an input voltage coupled to a power switch and to generate an input sense voltage according to the input voltage (figure 2 [all references are to figure 2, unless specified otherwise], element 11 is connected to VCC, which is connected to a power switch Tr1 and provides a detection between two nodes, including the reference node, generates output of comparator 11);
a sense voltage comparator circuit configured to compare a sense voltage and a reference voltage to generate a comparison signal, the sense voltage being generated by a current that flows from the input voltage through the power switch and a sense resistor when the power switch is turned on (element 12, comparator 26 compares a voltage at the node connecting the power switch Trl to the sense resistor Rs [sense voltage] - with a reference voltage connected to the non inverting input of comparator 26  - paragraph 45, these voltages are based on the input current);
a logic circuit (representing elements 10, 12, 13 – see paragraphs 36-42), wherein the short circuit detection circuit detects a short circuit based on the output of the comparator (element 26) detecting a difference between the sensing voltage and a reference voltage (paragraphs 36, 37 and 45-49 specifically in element 12 in figure 2) such that a short circuit condition is present when the sensed voltage is lower than the reference voltage (see paragraph 48, though paragraphs 45-48 are also helpful), which 
wherein the power switch (Tr1) is connected in series with the sense resistor (Rs).
Mitsuda lacks specifically a blanking period setting circuit configured to begin asserting a blanking signal during a period when the power switch is on, wherein the blanking signal has a disable level when asserted and the blanking period setting circuit determines a duration of the asserted blanking signal according to the input sense voltage, so that the duration changes in response to the input sense voltage changing over time; and wherein the short-circuit detection circuit is configured to: not detect a short-circuit of the sense resistor when the blanking signal is asserted, and detect the short-circuit of the sense resistor according to the comparison signal when the blanking signal is not asserted and the power switch is on.
Turchi et al. discloses a blanking period setting circuit that asserts a blanking signal when power is on and a determination of the duration is related to an input sense voltage (figure 1 - blanking circuit elements 22, 24, 25, 26, 29, and 36, col 5 lines 62 –col 6 line 12, input voltage goes into the input of the S in latch 22, noting that the duration of the blanking period is known/predetermined, but had to be determined at some point and is related to the input voltage as explained, see additionally col 6 lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Mitsuda to include a blanking period setting circuit that would produce a blanking signal to the short circuit that would null out the fault detection signal (which would normally occur when the sense voltage is less than the reference voltage and the gate control signal is asserted/on as described above as to what Mitsuda teaches) during those time periods and only allow fault detection when the blanking signal was not produced as taught by Turchi et al. in order to avoid false detection of a short circuit fault during times when a transient value would be high, for example during at least turn on and turn off, when it would be known there could be quick changes that would not be indicative of a fault (col 5 lines 62 – col 6 line 12, see figures 2 and 4, noting that the blanking ‘delay’ will be a very short value upon these known conditions, as an example 100msecs – see col 5 line 65 – col 6 line 4).
[Mitsuda as modified by Turchi et al. still lacks specifically wherein the duration (of the blanking period) changes in response to the input sense voltage changing over time.]
Rollins et al. discloses that the blanking interval (duration of a blanking signal) is of a duration beginning at a threshold amplitude sensed by differential input voltage amplification circuit triggering a change in the source current, meaning the blanking interval can end at or after steady state conditions are obtained (paragraph 38).

In regard to claims 26, 41, and 46, Mitsuda lacks specifically wherein the beginning of the assertion of the blanking signal is synchronized to the assertion of the gate control signal.
Turchi et al. discloses (as explained above) a blanking period setting circuit that asserts a blanking signal when power is on and a determination is based on an input sense voltage (figure 1 - blanking circuit elements 22, 24, 25, 26, 29, and 36, col 5 lines 62 –col 6 line 12, input voltage goes into the input of the S in latch 22), such that no fault is detected when the blanking signal is being produced and a fault can only be detected while the signal is not being produced (col 5 lines 62 – col 6 line 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Mitsuda as taught by Turchi et al. to include 
In regard to claims 27, 42, and 47, Mitsuda as modified by Turchi discloses wherein the duration of the blanking signal is decreased in response to an increase in the input sense voltage and is increased in response to a decrease in the input sense voltage (in Turchi producing the blanking signal the voltage at node 25 (the input voltage) will control the blanking period - col 5 lines 62 – col 6 line 12).
In regard to claim 28, Mitsuda as modified discloses wherein the logic circuit is configured to not detect a short-circuit of the sense resistor when the power switch is off (see power switch Tr1 – when the switch is off, no current goes through to the sensing resistor, so no voltage/current is present in the detection part of the system and no short circuit detection would be made).
In regard to claims 29, 43, and 48, Mitsuda as modified discloses a signal generator circuit that asserts a shut-down signal, wherein the short-circuit detection circuit is configured to assert the shut-down signal in response to detecting the short-circuit of the sense resistor, which is an enable level when asserted (output controller 10, produces a shut down signal output to the output transmission switch which enables a shutdown in response to short circuit detection – paragraph 34).
Mitsuda lacks specifically wherein a short circuit detection signal is generated in response to a rising edge of a shut down signal to produce the edge/start of the shutdown signal.

In regard to claim 32, Mitsuda as modified by Turchi discloses wherein the short-circuit detection circuit is configured to: not detect the short-circuit of the sense resistor during an interval after the power switch is turned on and before a determination to turn off the power switch (see rejection as to claim 25 above, this right after turn on will be a time when the blanking period is on and thus no short circuit would be detected for at least some interval of time and before the power switch is turned off); and detect the short-circuit of the sense resistor according to the comparison signal when the blanking signal is not asserted during the interval after the determination to turn off the power switch and before the power switch is turned off (normal short circuit detection because the blanking signal is off and, therefore, faults are able to be detected normally – normal detection described in Mitsuda - paragraphs 36, 37 and 45-49 specifically in element 12 in figure 2).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (US Publication 2009/0219661 cited on the IDS filed 2/4/19), Turchi et al. (8786297), and Rollins et al. (US Publication 2009/0140727) as applied to claim 25 above, and further in view of Tamegai et al. (US Publication 2008/0136342).

Tamegai et al. discloses a circuit for detecting short circuits (abstract) in which an input voltage is put into one coil of the transformer and another voltage based on the input voltage is produced (paragraph 4), thus the voltage across the second coil would ‘correspond’ to the input voltage both when the system (or any switch) is on and voltage is present.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Mitsuda to include having a transformer with an input voltage and produces a voltage on the other side of the transformer as taught by Tamegai et al. as an easy way to step up the voltage value input, so as to produce a higher voltage as desired (paragraph 4).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable Mitsuda (US Publication 2009/0219661 cited on the IDS filed 2/4/19), Turchi et al. (8786297), and Rollins et al. (US Publication 2009/0140727) as applied to claim 25 above, and further in view of Frommer et al. (US Publication 2008/0084229).
In regard to claim 31, Mitsuda lacks specifically wherein the input sense voltage is generated using a voltage produced by a voltage divider coupled to the input voltage.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Mitsuda to include wherein the input voltage was connected to a voltage divider as taught by Frommer et al. in order to enable a first voltage to be applied to a voltage divider circuit and cause a first test voltage to be applied to the first conductor (paragraph 4), thus giving the system a greater functionality of what the test voltage will be (for example if Vcc is 10 V and you wanted 5 V to be input, you would put two equal value resistors in series to create a divider).

Claims 33, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda (US Publication 2009/0219661 cited on the IDS filed 2/4/19), Turchi et al. (8786297), and Rollins et al. (US Publication 2009/0140727) as applied to claim 25, 40, and 45, respectively, and further in view of Foulkes et al. (3916309, cited on the IDS filed 2/4/19).
In regard to claim 33, 44, and 49, Mitsuda lacks a peak detector signal to determine a peak voltage of the input sense voltage; and a peak reference generator circuit to determine a peak reference voltage according to the determined peak voltage, the peak reference voltage being less than the peak voltage, wherein the blanking period setting circuit begins asserting the blanking signal in response to the input sense voltage being greater than the determined peak reference voltage during the period the power switch is on, and de-asserts the blanking signal when the power switch is off or 
Foulkes et al. discloses wherein a short circuit is measured and detects the peak voltage present and thus based on the input sensed voltage (element 40 - figure 1) in order to be able to use that in detection of a short circuit (col 4 lines 29-61) and includes a control device which is able to detect a comparison between a peak current and another current for adjustments (col 2 lines 21-28 and col 5 line 63 – col 6 line 17).
It would have been obvious to one with ordinary skill in the art at the time the invention was filed for Mitsuda to include a peak detector as taught by Foulkes et al. in order to be able to have the capacity to measure a short circuit current at any point in the electrical device (col 1 lines 64-66) which will then be able to be used in a comparison to a normal voltage present in the system to compare for additional use of a blanking signal at time when it would be known for the system to have a high value (see above rejection as to claims 25, 40, and 45).

Response to Arguments
The amendments have corrected all previous objections and 35 USC 112 rejections, but the amendments to some of the dependent claims required a further look into how they are operating in synchronization with the independent claims and the specification, and thus claims 32, 33, 44, and 49 are now rejected under a new 35 USC 112 first paragraph rejection.
	Applicant’s arguments are persuasive as Applicant is correct that the amendment of “so that the duration (of the blanking signal) changes in response to the input sense 
	As to the argument of claim 30, it is agreed that Tamegai does not specifically say the voltage is the input voltage while the power switch is on, but the combination of the prior art including Mitsuda would include wherein the voltage across the coil (of Tamegai) would be related to the input voltage of the system (voltage would be related based on the turns ratio in the transformer), and thus be related when the switch is on and the voltage is passed through the system.     
	No other dependent claims were separately argued, and remain rejected in a similar manner as rejected previously, noting that the new reference to Rollins is now a part of those rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896